But one question seems to be raised by appellant in her motion. She asserts that a witness for the State who testified to her bad reputation for peace and quietude, discloses in his testimony that he had never heard same discussed by any person but was testifying "Because of what I know." The witness referred to was the chief of police of the City of Galveston, and from the record we observe that he asserted positively his knowledge *Page 460 
of the general reputation of appellant in the particular mentioned, and that it was bad. The fact that the witness on cross-examination qualified his statement by saying he had never heard it discussed, but that he knew it was bad, would not seem to us to justify the exclusion of the witness' testimony. It might be observed that testimony concerning the bad reputation of the appellant was given by a number of other witnesses.
The motion for rehearing will be overruled.
Overruled.